Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 1 of 26                    PageID 306




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


    VERNON CHARLES PATTON,                        )
                                                  )
          Plaintiff,                              )
                                                  )        No. 2:20-cv-02438-TLP-tmp
    v.                                            )
                                                  )
    SHELBY COUNTY SHERIFF’S                       )
    DEPT., et al.,                                )
                                                  )
         Defendants.                              )


    ORDER DISMISSING AMENDED COMPLAINT, GRANTING LEAVE TO AMEND,
             DENYING MOTION FOR APPOINTMENT OF COUNSEL,
          DENYING MOTION FOR TEMPORARY RESTRAINING ORDER,
      DENYING MOTION TO COMPEL DISCOVERY, DENYING ALL PENDING
              MOTIONS, AND DENYING NOTICES OF ADDITIONAL
                   CLAIMS, DAMAGES, AND DEFENDANTS


         Plaintiff Vernon Charles Patton 1 sued pro se under 42 U.S.C. § 1983. 2 (ECF No. 1.)

The Court granted him leave to proceed in forma pauperis and assessed the filing fee. (ECF No.

10.) Plaintiff has also moved for discovery (ECF No. 4), appointment of counsel (ECF No. 5),

and a temporary restraining order (ECF No. 11). And, he moved to add new defendants (ECF

No. 28), correct his complaint and update his pleadings (ECF Nos. 29 & 30), update his damages

(ECF No. 31), and dismiss several defendants. (ECF Nos. 15, 27, & 28).




1
  Plaintiff is currently incarcerated at Shelby County Criminal Justice Center (“Jail”) in
Memphis, Tennessee. His booking number is 17156195.
2
  Plaintiff filed an amended complaint. (ECF No. 22). The Court construes this as a motion to
amend, GRANTS the motion, and screens it for PLRA purposes.
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 2 of 26                           PageID 307




          What is more, Plaintiff has also filed notices and “supplements” to his claims. These

    notices primarily seek to add to his claims and damages, as well as add new defendants. (See

    ECF Nos. 7, 8, 13, 14, 16, 17, 18, 20, 21, 24, & 26.) 3

                                            BACKGROUND

          Plaintiff alleges that Defendants violated his constitutional rights as a pre-trial detainee at

the Jail. (ECF Nos. 1 & 22.) He brings claims for: (1) unlawful conditions of confinement; (2)

lack of dayroom access; (3) inadequate recreation access; (4) inadequate medical care; (5)

punitive segregation; (6) misclassified security status; (7) restricted movement without restraints;

and (8) improper housing assignment. (ECF Nos. 1 at PageID 1–3, 7–13, 18–20; 22 at PageID

230–31.) 4 He names as Defendants: Shelby County Sheriff’s Department (“SCDC”); Chief

Hubbard; Sergeant Richardson; Sergeant Cleaves; Officer Chandler; Officer Johnson; Officer

Dance; Officer J. Robertson; Officer Young; Officer Branch; Sergeant Martin; Officer Robinson;

Officer Smith; Sergeant Porter; Sergeant Harris; Sergeant Bennett; and Sergeant Woods. (ECF

Nos. 1 at PageID 1; 22 at PageID 229.) And, he sues Defendants in both their individual and

official capacities. (Id.) He seeks declaratory relief, compensatory damages, and punitive

damages. (ECF Nos. 1 at PageID 21–26; 11; 22 at PageID 251–53; see also the Eleven Notices.)

                                         LEGAL STANDARD

I.        Screening Requirements Under 28 U.S.C. § 1915A

          The Court has to screen prisoner complaints and dismiss any complaint, or any portion of

it, if the complaint—

          (1) is frivolous, malicious, or fails to state a claim upon which relief may be granted;
          or

3
 The Court collectively refers to these eleven filings as “the Eleven Notices.”
4
 Plaintiff filed grievances with the Jail on these claims. (ECF Nos. 1 at PageID 21; 22 at
PageID 251; see also ECF Nos. 9, 12, & 19.)
                                                     2
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 3 of 26                        PageID 308




       (2) seeks monetary relief from a defendant who is immune from such relief.

 28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B). And in assessing whether the

 complaint states a claim on which relief may be granted, the Court applies the standards under

 Federal Rule of Civil Procedure 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662, 677–79

 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57 (2007). Hill v. Lappin,

 630 F.3d 468, 470–71 (6th Cir. 2010).

       Under those standards, the Court accepts the complaint’s “well-pleaded” factual

 allegations as true and then determines whether the allegations “plausibly suggest an entitlement

 to relief.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at

 681). The Court does not assume that conclusory allegations are true, because they are not

 “factual,” and all legal conclusions in a complaint “must be supported by factual allegations.”

 Iqbal, 556 U.S. at 679.

       Additionally, Federal Rule of Civil Procedure 8 provides guidance on this issue. It only

requires a complaint to contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Twombly, 550 U.S. at 555. But it also requires factual allegations to make a

“‘showing,’ rather than a blanket assertion, of entitlement to relief.” Id. at 555 n.3.

       Even so, courts screening cases will give slightly more deference to pro se complaints

than to those drafted by lawyers. “Pro se complaints are to be held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be liberally construed.”

Williams, 631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). That

said, pro se litigants are not exempt from the requirements of the Federal Rules of Civil

Procedure. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak,

415 F. App’x 608, 612–13 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for


                                                  3
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 4 of 26                       PageID 309




failure to comply with “unique pleading requirements” and stating “a court cannot ‘create a

claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l Travelers

Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))). The Court now discusses the requirements

for stating a claim under § 1983.

II.     Elements of a Claim Under 42 U.S.C. § 1983

        Plaintiff sues here under 42 U.S.C. § 1983. To state a claim under that statute, a plaintiff

must allege two elements: (1) a deprivation of rights secured by the “Constitution and laws” of

the United States, and (2) that a defendant caused harm while acting under color of state law.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). For his claims to survive screening,

Plaintiff must satisfy these requirements.

                            ANALYSIS OF PLAINTIFF’S CLAIMS

I.      Plaintiff’s Official Capacity Claims

        The Court treats Plaintiff’s official capacity claims as claims against Defendants’

employer, Shelby County. Jones v. Union Cnty., Tenn., 296 F.3d 417, 421 (6th Cir. 2002) (citing

Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). And courts may hold Shelby County

liable only if Plaintiff sustained his injuries under an unconstitutional custom or policy.

See Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 694 (1978). This is known as municipal

liability.

        To show municipal liability, a plaintiff “must (1) identify the municipal policy or custom,

(2) connect the policy to the municipality, and (3) show that his particular injury was incurred

due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing

Garner v. Memphis Police Dep't, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official

policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which the
                                                  4
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 5 of 26                     PageID 310




municipality is actually responsible.” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1998)

(J., Brennan, concurring) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479–80 (1986)

(emphasis in original)).

       But here, Plaintiff does not allege that a Shelby County policy or custom deprived him of

a constitutional right. He does not allege that any of his claims—such as his unlawful conditions

of confinement claim, recreation deprivation claim, punitive segregation claim, or housing

assignment claim—arose from a County policy. Instead, his requests for relief are based on his

general allegations about the Jail’s deficiencies. He therefore does not state a claim against

Shelby County or against any Defendants in their official capacity.

II.    Claims Against the Shelby County Sheriff’s Department

       Plaintiff names the Shelby County Sheriff’s Department (“SCSD”) as a Defendant. (ECF

No. 22 at PageID 229.) The Shelby County Sheriff’s Department, however, “is not a suable

entity under Tennessee law.” Boyd v. City of Millington, No. 15-2642-SHL-cgc, 2015 WL

13080882, at *1 (W.D. Tenn. Dec. 9, 2015). Plus, the Sixth Circuit has held that “[s]ince the

[p]olice [d]epartment is not an entity which may be sued, [the] [c]ounty is the proper party to

address the allegations of [the plaintiff’s] complaint.’” Matthews, 35 F.3d at 1049.

       And so, because the “Shelby County Sheriff’s Department is not a legal entity separate

from Shelby County, Tennessee,” Plaintiff cannot sue SCSD. See Hargrow v. Shelby Cnty.,

Tenn., No. 13-2770, 2014 WL 3891811, at *1 n.1 (W.D. Tenn. Aug. 7, 2014); see also Duck v.

Madison Cnty. Sheriff’s Dep’t, No. 1:17-cv-01043-JBD-egb, 2018 WL 2966950, at *3 (W.D.

Tenn. June 13, 2018). The Court thus DISMISSES Plaintiff’s claims against SCSD.




                                                 5
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 6 of 26                       PageID 311




III.    Plaintiff’s Eighth Amendment Claims

        A.      Conditions of Confinement Claims

        Plaintiff alleges that these conditions of his confinement were unconstitutional:

Defendants only let him out of his cell for an hour a day; the Jail’s entertainment facilities only

had a chair and wall-mounted television behind dirty plexiglass; Defendants only allowed 15

minutes for showers; and Defendants made him eat and “perform personal grooming” in his cell.

(ECF No. 22 at PageID 236.) He further claims that the Jail’s “24-hour lighting policy facilitates

punishment without due process.” (ECF No. 22 at PageID 236 & 249–50; see also ECF No. 1 at

PageID 3 & 20.) And, he alleges that Defendants disturbed him while he was sleeping, and that

they did so in retaliation for Plaintiff filing grievances. (Id.)

        The Court construes Plaintiff ’s conditions of confinement claims under the Eighth

Amendment. See generally Wilson v. Seiter, 501 U.S. 294, 296 (1991). The Eighth Amendment

“prohibits the infliction of ‘cruel and unusual punishments’ on those convicted of crimes.” Id.

This means that prison officials must provide inmates with humane conditions of confinement.

See Rhodes v. Chapman, 452 U.S. 337, 347 (1981). And so, prison officials must give inmates

adequate food, clothing, shelter, and medical care. See id. at 347–48.

        But “[e]xtreme deprivations are required to make out a conditions-of-confinement

claim.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). “Because routine discomfort is part of the

penalty that criminal offenders pay for their offenses against society, only those deprivations

denying the minimal civilized measure of life’s necessities are sufficiently grave to form the

basis of an Eighth Amendment violation.” Id. (internal quotations and citations omitted).

        The Sixth Circuit has further explained:

        In certain extreme circumstances, the totality itself may amount to an [E]ighth
        [A]mendment violation, but there still must exist a specific condition on which to

                                                   6
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 7 of 26                      PageID 312




       base the [E]ighth [A]mendment claim. We believe such conditions considered
       alone or in combination [with other conditions], must amount to a deprivation of
       life’s necessities, before a violation of the [E]ighth [A]mendment can be found. . . .
       [A] specific deprivation of one or more identifiable human needs must be
       established in order to prove an Eighth Amendment violation, [and] the plaintiff
       must show “a culpable state of mind on the part of [the defendant] prison officials.

Berryman v. Johnson, No. 88-1239 & 88-1280, 1991 WL 150808, at *9–10 (6th Cir. Aug. 6,

1991) (internal quotations and citations omitted); see also Walker v. Mintzes, 771 F.2d 920, 925

(6th Cir. 1985). “It is thus settled that Eighth Amendment claims based on prison conditions

have both an objective component (denial of . . . ‘the minimal civilized measure of life’s

necessities’), and a subjective component (‘deliberate indifference’).” Id. at *10 (internal

citations omitted); see also Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       The objective component requires that the deprivation be “sufficiently serious.” Farmer,

511 U.S. at 834; Hudson, 503 U.S. at 8–9; Wilson, 501 U.S. at 928. A prisoner has to allege that

he “is incarcerated under conditions posing a substantial risk of serious harm.” Id.; see also

Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th Cir. 2005). Or, he has to allege that the

defendant deprived him of the “minimal civilized measure of life’s necessities.” Wilson, 501

U.S. at 298 (quoting Rhodes, 452 U.S. at 347); see also Hadix v. Johnson, 367 F.3d 513, 525

(6th Cir. 2004).

       The subjective component requires that jail officials acted with intent—that they had a

“sufficiently culpable state of mind.” Farmer, 511 U.S. at 834 (quoting Wilson, 501 U.S. at

297); Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir. 2009). Under this

requirement, a plaintiff must show that a prison official subjectively knows of an excessive risk

of harm to an inmate’s health or safety and chooses to disregard that risk. Farmer, 511 U.S. at




                                                 7
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 8 of 26                      PageID 313




837; Wilson, 501 U.S. at 302–03 (finding that plaintiffs must show that prison officials acted

with “deliberate indifference” to a substantial risk that the prisoner would suffer serious harm).

       Plaintiff cannot prove either the subjective or objective component here. His complaints

about the Jail’s entertainment options, meal practices, and self-grooming arrangements do not

meet the “extreme deprivation” standard. For example, Plaintiff does not claim that Defendants

denied him a life necessity, such as food or water. And the complaint does not lead the Court to

plausibly infer that the Jail’s lighting hours and inmate-checks were anything other than

reasonable safety measures. See, e.g., Martin v. Wayne, No. 1:16-cv-1314, 2019 WL 2619353,

at *9 (“It is not cruel and unusual punishment for a jail to leave dimmed lights on during the

night” because “[s]uch a policy is reasonably related to the security of the jail.”); Argo v. Gobble,

No. 1:10-cv-227, 2011 WL 2181956, at *7 (E.D. Tenn. June 3, 2011). What is more, “[n]ot

every unpleasant experience a prisoner might endure while incarcerated constitutes cruel and

unusual punishment within the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d

950, 954 (6th Cir. 1987).

       Plaintiff here has not identified any basic human need that the Jail denied him for an

unreasonable period of time. As a result, he fails to satisfy the Eighth Amendment’s objective

prong. Plus, he does not allege enough to satisfy the Eighth Amendment’s subjective component

either. For example, he does not allege that any Defendant had subjective knowledge of, and

disregarded, an excessive risk of harm to his health or safety. Nor is there anything in the record




                                                 8
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 9 of 26                            PageID 314




from which the Court can infer that any Defendant displayed deliberate indifference to a

substantial risk that he would suffer serious harm from the alleged conditions.

          For all of these reasons, Plaintiff fails to state a claim based on conditions of

confinement.

          B.     Recreation Deprivation Claim

          Plaintiff also alleges that Defendants denied him access to outdoor recreation. (ECF Nos.

22 at PageID 241–43; 1 at PageID 2.) But he does not allege when the Jail restricted his access

to outdoor recreation, or for how long. Instead, he says his recreation allotment was

“inadequate.” (ECF No. 1 at PageID 2.) He also suggests that Defendants gave other inmates

more recreation time. (ECF No. 22 at PageID 235.)

          Plaintiff’s recreation deprivation allegations also fall under the Eighth Amendment’s

prohibition on cruel and unusual punishment. See Wilson, 501 U.S. at 304–05. The Sixth

Circuit has recognized that prisoners are entitled to enough outdoor recreation to maintain

reasonably good physical and mental health. See Walker, 771 F.2d at 927. And the Sixth Circuit

has held only that “a total or near-total deprivation of exercise or recreational opportunity,

without penological justification, violates Eighth Amendment guarantees.” Rodgers v. Jabe, 43

F.3d 1082, 1086 (6th Cir. 1995) (quoting Patterson v. Mintzes, 717 F.2d 284, 289 (6th Cir.

1983)). But “there is no applicable precedent requiring any minimum amount of outdoor

recreation for prisoners.” Kizer v. Robertson Cnty., No. 3:17-cv-00715, 2018 WL 2164557, at

*1 (M.D. Tenn. May 10, 2018) (citing Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir.

2003)).




                                                     9
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 10 of 26                        PageID 315




         Here Plaintiff does not allege when or for how long that Jail restricted his access to

 outdoor recreation. As a result, he does not sufficiently allege a total or near-total deprivation of

 recreational opportunity, and so he fails to state a claim for relief.

         C.      Dayroom Denial Claim

         Plaintiff alleges that Defendants denied him access to the Jail’s dayroom. (ECF Nos. 22

 at PageID 241–43; 1 at PageID 2.) This claim similarly fails. He does not allege how long the

 Jail denied him access to the dayroom. Nor does he allege that his inability to use the dayroom

 affected his health, safety, or other basic necessities. In the end, his claim does not amount to a

 constitutional violation.

         What is more, it is not enough that Plaintiff may have missed social activities that took

 place in the dayroom. The Eighth Amendment’s prohibition against cruel and unusual

 punishment protects a prisoner from conditions of confinement that constitute threats to his

 health, not those that cause mere discomfort or inconvenience. See Powell v. Washington, 720 F.

 App’x 222, 228 (6th Cir. 2017) (“Allegation of temporary inconveniences are insufficient to

 state a claim.”); Fitzpatrick v. Marshall Cnty. Jail, No. 3:20-cv-00206, 2020 WL 5530138, at *3

 (M.D. Tenn. Sept. 15, 2020) (finding that “[a]n inmate’s constitutional rights are not violated by

 exposure to conditions of confinement that amount to ‘no more than temporary inconveniences’

 that are ‘not extreme’” (quoting Powell, 720 F. App’x at 228)).

         In sum, Plaintiff fails to state a claim for relief related to dayroom access.

         D.      Inadequate Medical Care Claim

         Plaintiff claims that Defendants refused to provide him with a therapeutic pillow (or an

 extra blanket) for a neck injury caused when officials put him in handcuffs. (ECF Nos. 1 at

 PageID 3; 22 at PageID 245–46.) He alleges that “[c]ustody staff have confiscated my extra



                                                   10
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 11 of 26                      PageID 316




 blanket as contraband in cell searches even with the knowledge of my medical prescription.”

 (ECF No. 1 at PageID 18.) He further states that Defendants refuse to install an electronic kiosk

 in his pod to record inmates’ medical care requests. (ECF Nos. 1 at PageID 3 & 19; 22 at

 PageID 246.)

        The Court reviews Plaintiff’s inadequate medical care claims under the Eighth

 Amendment. See generally Wilson, 501 U.S. at 297. And under Estelle v. Gamble, “deliberate

 indifference to serious medical needs of prisoners constitutes the ‘unnecessary and wanton

 infliction of pain’ . . . proscribed by the Eighth Amendment.” 429 U.S. 97, 104 (1976) (quoting

 Gregg v. Georgia, 428 U.S. 153, 173 (1976)). That said, not “every claim by a prisoner that he

 has not received adequate medical treatment states a violation of the Eighth Amendment.” Id. at

 105. To state a viable claim, “a prisoner must allege acts or omissions sufficiently harmful to

 evidence deliberate indifference to serious medical needs.” Id. at 106.

        And in the context of inadequate medical care claims, the Eighth Amendment’s objective

 component requires that a prisoner have a serious medical need. Blackmore v. Kalamazoo Cnty.,

 390 F.3d 890, 895–97 (6th Cir. 2004); Brooks v. Celeste, 39 F.3d 125, 127–28 (6th Cir. 1994).

 “[A] medical need is objectively serious if it is ‘one that has been diagnosed by a physician as

 mandating treatment or one that is so obvious that even a lay person would readily recognize the

 necessity for a doctor’s attention.’” Blackmore, 390 F.3d at 897 (quoting Gaudreault v. Mun. of

 Salem, 923 F.2d 203, 208 (1st Cir. 1990)); see also Johnson v. Karnes, 398 F.3d 868, 874 (6th

 Cir. 2005). And so, “[n]ot ‘every ache and pain or medically recognized condition involving

 some discomfort can support an Eighth Amendment claim.’” Sarah v. Thompson, 109 F. App’x

 770, 771 (6th Cir. 2004) (quoting Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th Cir. 1997)).




                                                 11
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 12 of 26                           PageID 317




           What is more, in the medical care context, the Eighth Amendment’s subjective

 component requires that jail officials act with the requisite intent——with deliberate

 indifference. Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at 302–03 (finding that

 plaintiffs must show that prison officials acted with “deliberate indifference” to a substantial risk

 that the prisoner would suffer serious harm); Dominguez, 555 F.3d at 550. Deliberate

 indifference “describes a state of mind more blameworthy than negligence.” Farmer, 511 U.S.

 at 835.

           Plaintiff’s claim that the Jail refused to give him a therapeutic neck pillow fails to state a

 claim for inadequate medical care under the Eighth Amendment. While a neck injury may be a

 serious medical need, Plaintiff does not provide the Court with any basis to find that here. For

 example, he does not describe his neck condition or any diagnosis. Plus, he does not allege that

 the Defendants had a “sufficiently culpable state of mind” or that they acted with “deliberate

 indifference.” See Farmer, 511 U.S. at 834; Wilson, 501 U.S. at 302–03. In fact, Plaintiff

 explains that Defendants confiscated his original pillow as contraband. (ECF No. 22 at PageID

 245.) And this suggests that Defendants had a legitimate safety reason for confiscating the

 pillow, undermining any inference that Defendants deliberately denied him a second pillow in

 order to cause him neck pain. Based on the complaint, the Court cannot reasonably infer that

 Defendants acted with a culpable state of mind.

           Plaintiff’s allegations about the lack of a pod kiosk also fail. (ECF Nos. 1 at PageID 19;

 22 at PageID 246.) He alleges that “[t]he lack of a pod kiosk places the inmates housed in First

 Floor B Pod in particular danger of arbitrary and capricious singling-out as the very staff who

 seem to be causing harsh and unconstitutional conditions of confinement are our only link to




                                                     12
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 13 of 26                        PageID 318




 services like mental health assistance, medical assistance, religious assistance, notary service,

 commissary purchases, etc.” (Id.) But Plaintiff does not have standing to bring this claim.

        To show standing, “the plaintiff must have suffered an injury in fact—an invasion of a

 legally protected interest which is (a) concrete and particularized, and (b) actual or imminent, not

 conjectural or hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal

 quotations and citations omitted). And the particularized injury requirement means “that the

 injury must affect the plaintiff in a personal and individual way.” Ariz. Christian Sch. Tuition

 Org. v. Winn, 563 U.S. 125, 134 (2011) (internal quotation marks and citation omitted).

        And so, unless Plaintiff suffered an actual injury because his pod did not have a kiosk, he

 lacks standing to sue. But Plaintiff does not allege that Defendants personally injured him by

 failing to provide a pod kiosk. Also he lacks standing to bring claims on behalf of any of the

 other inmates. Percival v. McGinnis, 24 F. App’x 243, 246 (6th Cir. 2001) (finding plaintiff

 lacked standing where his allegations “involved actions taken against other prisoners”).

        For these reasons, Plaintiff fails to state a claim for inadequate medical care.

        E.      Claims of Punitive Segregation, Wrongful Security Classification, Restricted
                Movement, and Improper Housing Assignment

        Plaintiff alleges that Defendants violated his liberty interests by imposing “punitive

 pretrial conditions of confinement” without a legitimate penological interest. (ECF Nos. 1 at

 PageID 6–7, 10, & 13; 22 at PageID 237–39.) He claims that Defendants punitively segregated

 him and misclassified his security level and housing assignment. (ECF Nos. 1 at PageID 6–7,

 19–20; 22 at PageID 237–39, 247–48). And he claims that Defendants: harassed and provoked

 him into misbehaving, in order to justify his “punitive housing assignment” (ECF No. 22 at

 PageID 239–40); refused “to allow freedom of movement (without handcuffs and shackles)




                                                  13
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 14 of 26                        PageID 319




 when called to Court or to sick-call” (Id. at PageID 231); and wrongfully placed aggressors in

 Plaintiff’s cell. 5 (ECF Nos. 1 at PageID 13–14; 22 at PageID 243–45.)

        All of these allegations fail to state a claim for relief, as the Court does not have the

 authority to supervise the classification and housing assignment of inmates.

        First, prisoners do not have a constitutional right to be assigned to a particular prison,

 security classification, or housing assignment. See Nunez v. FCI Elkton, 32 F. App’x 724, 725

 (6th Cir. 2002) (“[A] prisoner has no inherent constitutional right to be confined in a particular

 prison or to be held in a specific security classification.”); see also Sandin v. Conner, 515 U.S.

 472, 484–87 (1995); Olim v. Wakinekona, 461 U.S. 238, 245–46 (1983); Williams v. Bezy, 97 F.

 App’x 573, 574 (6th Cir. 2004). Plus, because “maintaining security, order, and discipline are

 essential goals of a corrections system, prison officials are accorded wide latitude in the adoption

 and application of prison policies and procedures.” Hayes v. Tennessee, 424 F. App’x 546, 550

 (6th Cir. 2011). What is more, courts “have deferred to judgments of prison officials in

 upholding these regulations against constitutional challenge.” Id. (citing Shaw v. Murphy, 532

 U.S. 223, 229 (2001)).

        Even liberally construing Plaintiff’s allegations that the Jail misclassified his security-

 level and housing assignment, he does not state a claim for relief. To bring a Fourteenth

 Amendment due process claim, a plaintiff must allege that the state interfered with a

 constitutionally cognizable liberty or property interest. Ky. Dep’t of Corrs. v. Thompson, 490


 5
   Plaintiff alleges that although he complained to Defendants about gang harassment under the
 Prisoner Rape Elimination Act, the Jail relocated an offender-inmate to Plaintiff’s pod. (ECF
 No. 1 at PageID 13–14.) Plaintiff does not, however, allege that Defendants harmed him or
 threatened him with imminent danger. Instead, he claims that the offender’s relocation “should
 shock the conscience of any decent human being.” (See ECF No. 1 at PageID 14.)


                                                  14
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 15 of 26                         PageID 320




 U.S. 454, 460 (1989); Pusey v. City of Youngstown, 11 F.3d 652, 656 (6th Cir. 1993). But for a

 prison restriction to infringe on a protected liberty interest, it must create an “atypical and

 significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin,

 515 U.S. at 484; Wilkinson v. Austin, 545 U.S. 209, 223 (2005).

        Confinement to disciplinary segregation, the loss of package privileges, fines, and

 restrictions on unrestrained inmate movements generally do not qualify as atypical and

 significant hardship in the context of prison life. See McMillan v. Fielding, 136 F. App’x 818,

 820 (6th Cir. 2005) (citing Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986)); see also

 Harbin-Bey v. Rutter, 420 F.3d 571, 576 (6th Cir. 2005) (finding that “a prisoner does not have a

 constitutional right to be placed in a specific security classification”). And Plaintiff cites no

 authority establishing a liberty interest in unrestricted freedom of movement inside correctional

 facilities. See Sandin, 515 U.S. at 484. This lack of authority is not surprising. Indeed, “[i]t

 goes without saying that prisoners may be restrained.” McKinney v. Compton, 888 F. Supp. 75,

 76 (W.D. Tenn. 1995) (quoting Holloway v. Gunnell, 685 F.2d 150, 156 (5th Cir. 1982)).

        Second, Plaintiff’s allegation that Defendants wrongfully reassigned a past-aggressor to

 his pod does not state a claim for a constitutional deprivation. Even giving due deference to

 Plaintiff’s allegations, these claims essentially amount to a claim that, by failing to adequately

 protect him, Defendants were deliberately indifferent under the Eighth Amendment’s prohibition

 of cruel and unusual punishment. See Farmer, 511 U.S. at 832–33, 847 (noting that prison

 officials “must take reasonable measures to guarantee the safety of the inmates,” and a prison

 official is liable under the Eighth Amendment for failure to protect “only if he knows that

 inmates face a substantial risk of serious harm and disregards that risk by failing to take

 reasonable measures to abate it”); see also Estelle, 429 U.S. at 104–05. In the end, Plaintiff has



                                                   15
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 16 of 26                        PageID 321




 not offered facts showing that he “is incarcerated under conditions posing a substantial risk of

 serious harm,” or that any Defendant had a sufficiently culpable state of mind when placing the

 other inmate in Plaintiff’s pod. Farmer, 511 U.S. at 834.

        For all these reasons, Plaintiff fails to state a claim for relief regarding his punitive

 segregation, security classification, restricted movement, and housing assignment claims.

 IV.    Inadequate Grievance Procedure Claim

        Plaintiff alleges that he submitted grievances about all these claims. (ECF Nos. 1 at

 PageID 1–2; 22 at PageID 251.) But he does not allege that Defendants arbitrarily denied him

 access to the Jail’s grievance procedures. And so, it is not clear whether Plaintiff seeks to sue

 based on the denial of his grievances.

        Prisoners do not have a constitutional right to a prison grievance procedure. See Young v.

 Gundy, 30 F. App’x 568, 569–70 (6th Cir. 2002); LaFlame v. Montgomery Cnty. Sheriff’s Dep’t,

 3 F. App’x 346, 348 (6th Cir. 2001) (holding that plaintiff’s allegation that jail staff ignored

 the grievances he filed did not state a § 1983 claim “because there is no inherent constitutional

 right to an effective grievance procedure.”). Even if Plaintiff had a constitutional right to a

 grievance system, he has not shown that any particular Defendant affected his “ability to bring

 his claim before any court.” See Coleman v. Governor of Mich., 413 F. App’x 866, 874–75 (6th

 Cir. 2011) (citation omitted). Plus, “the denial of an [inmate grievance] appeal cannot in itself

 constitute sufficient personal involvement to state a claim for a constitutional violation.”

 See Simpson v. Overton, 79 F. App’x 117, 120 (6th Cir. 2003); George v. Smith, 507 F.3d 605,

 609–10 (7th Cir. 2007) (“Ruling against a prisoner on an administrative complaint does not

 cause or contribute to the [constitutional] violation.”).




                                                   16
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 17 of 26                       PageID 322




        In the end, if Plaintiff seeks to sue based on the denial of his grievances, he does not state

 a claim.

 V.     Plaintiff’s Claim That Officials Failed to Observe Jail Policies

        Plaintiff’s complaint alleges that Defendants acted with a “total disregard” for the Jail’s

 policies—although he does not identify any specific policies. 6 (ECF No. 1 at PageID 1.)

        An allegation that prison officials failed to follow administrative policies does not

 necessarily rise to a constitutional violation. Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir.

 2007). This is because mandatory language in a prison regulation does not create a liberty

 interest protected by the Due Process Clause. Sandin, 515 U.S. at 484; see also Rienholtz v.

 Campbell, 64 F. Supp. 2d 721, 229–30 (W.D. Tenn. 1999) (“[L]anguage in state laws or prison

 regulations no longer creates a liberty interest protected by the Due Process Clause.” (citing

 Rimmer-Bey v. Brown, 62 F.3d 789, 790–91 (6th Cir. 1995))). Also § 1983 does not provide a

 remedy for violations of state laws or regulations. Lewellen v. Metro. Gov't of Nashville, 34 F.3d

 345, 347 (6th Cir. 1994) (“Unless a deprivation of some federal constitutional or statutory right

 has occurred, § 1983 provides no redress even if the plaintiff’s common law rights have been

 violated and even if the remedies available under state law are inadequate”); see also Storm v.

 Swiger, No. 4:07 CV 2387, 2007 WL 3171491, at *3 (N.D. Ohio Oct. 29, 2007) (finding that

 violation of a prison regulation is not actionable under § 1983) (citing Levine v. Torvik, 986 F.2d

 1506, 1515 (6th Cir. 1993), overruled in part on other grounds by Thompson v. Keohane, 516

 U.S. 99, 111 (1995)).




 6
  He does not make this allegation is his amended complaint. But because the Court finds that he
 does not state a claim to relief, this discrepancy does not change the Court’s screening of
 Plaintiff’s complaint.
                                                  17
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 18 of 26                        PageID 323




         All in all, Defendants are not constitutionally required to follow the Jail’s administrative

 policies. See Sandin, 515 U.S. at 484. And so Plaintiff’s claim fails to allege a constitutional

 violation. The Court therefore finds that Plaintiff fails to state a claim here.

 VI.     Plaintiff’s § 1985 Claims

         Plaintiff next brings claims under 42 U.S.C. § 1985(2) & (3). (ECF No. 22 at PageID

 229.) He alleges that Defendants conspired to violate his First Amendment right to file

 grievances. (ECF Nos. 23 at PageID 256; 26 at PageID 274.) His allegations, however, do not

 state a claim for relief under this statute.

         Subsection 1985(2) contains two separate clauses. The first “forbids a conspiracy to

 deter a party or witness in a federal court from attending or testifying in court, punishing parties

 or witnesses for having attended or testified in federal court, or influencing or punishing federal

 jurors.” Warner v. Greenebaum, Doll & McDonald, 104 F. App’x 493, 497 (6th Cir. 2004). But

 this clause does not apply here, because Plaintiff does not allege that the Defendants tried to

 prevent or to deter him from attending or testifying in federal court.

         The second clause of the subsection “applies to conspiracies to obstruct the course of

 justice in state courts.” Bragg v. Madison, 20 F. App’x 278, 285 (6th Cir. 2001) (citing Kush v.

 Rutledge, 460 U.S. 719, 725 (1983)). This subsection does not apply to Plaintiff’s claims either.

 Plaintiff does not allege that Defendants tried to obstruct justice in state court. And so Plaintiff

 does not state a claim under subsection 1985(2).

         As for Subsection 1985(3), it “applies to conspiracies for the purpose of depriving,

 directly or indirectly, a person . . . of the equal protection of the laws.” Bragg, 20 F. App’x at

 285 (internal citation omitted). To state a claim under § 1985(3), however, Plaintiff “must

 demonstrate that there was ‘some racial, or perhaps otherwise class-based, invidiously



                                                   18
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 19 of 26                       PageID 324




 discriminatory animus behind the conspirators’ action.’” Id. (quoting Kush, 460 U.S. at 726);

 see also Vakilian v. Shaw, 335 F.3d 509, 519 (6th Cir. 2003) (noting that “[a] class protected by

 section 1985(3) must possess the characteristics of a discrete and insular minority, such as race,

 national origin, or gender” (quoting Haverstick Enters., Inc. v. Fin. Fed. Credit, Inc., 32 F.3d

 989, 994 (6th Cir. 1994))).

        Plaintiff argues that he is “a member of an easily identifiable ‘class of persons’ in pretrial

 detention and in jail uniforms.” (ECF No. 23 at PageID 258.) But the Sixth Circuit holds

 otherwise. It “has interpreted § 1985(3) to hold that the class of individuals protected by the

 equal protections of the laws' language of § 1985(3) are those so-called discrete and insular

 minorities that receive special protection under the Equal Protection Clause because of inherent

 personal characteristics.” Volunteer Med. Clinic, Inc. v. Operation Rescue, 948 2F.2d 218, 224

 (6th Cir. 1991). And “prisoners are not members of a protected class for equal protection

 purposes.” McGaughy v. Johnson, 63 F. App’x 177, 178 (6th Cir. 2003). As a result, they are

 not members of a protected class under § 1985(3) either.

        In the end, Plaintiff has not alleged a violation of § 1983(2) or (3). Plaintiff therefore

 does not state a claim under this statute.

 VII.   Motion to Appoint Counsel

        Plaintiff also moves to appoint counsel. (ECF No. 5 at PageID 116.) Under 28 U.S.C. §

 1915, the “court may request an attorney to represent any person unable to afford counsel.” 28

 U.S.C. § 1915(e)(1). But “the appointment of counsel in a civil proceeding is not a constitutional

 right.” Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003); see also Shepherd v. Wellman, 313

 F.3d 963, 970 (6th Cir. 2002) (“[T]he plaintiffs were not entitled to have counsel appointed

 because this is a civil lawsuit.”); Lavado v. Keohane, 992 F.2d 601, 605–06 (6th Cir. 1993)



                                                  19
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 20 of 26                           PageID 325




 (finding that there is no constitutional right to counsel in a civil case). Appointment of counsel is

 thus “a privilege that is justified only by exceptional circumstances.” Lavado, 992 F.3d at 606

 (internal quotation marks and citation omitted); Lanier, 332 F.3d at 1006.

        When determining “whether exceptional circumstances exist, courts have examined the

 type of case and the abilities of the plaintiff to represent himself.” Id. at 606 (internal quotation

 marks and citations omitted). “This generally involves a determination of the complexity of the

 factual and legal issues involved.” Id. What is more, appointment of counsel is not appropriate

 when a pro se litigant’s claims are frivolous or when his chances of success are extremely slim.

 Id. (quoting Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir. 1985)); see also Cleary v. Mukasey,

 307 F. App’x 963, 965 (6th Cir. 2009) (same).

        Plaintiff argues that his “pretrial detention will greatly limit [his] ability to litigate,

 coordinate discovery, serve legal process, contact and present expert witnesses, present evidence,

 effectively conduct research, and investigate diligently.” (ECF No. 5 at PageID 116.) But this is

 not an “exceptional circumstance” justifying the appointment of counsel. The Court therefore

 DENIES his motion for counsel.

 VII.   Motion for a Temporary Restraining Order

        Plaintiff moves for a temporary restraining order (“TRO Motion”). (ECF No. 11.) He

 seeks to restrain “all Shelby County Sheriff’s Office employees, officers, agents, and attorneys”

 from restricting his use of the dayroom and limiting his indoor and outdoor recreation. (Id. at

 PageID 146–47.) He also seeks injunctive relief giving him the right to permanent use of a

 medical prescription pillow; a pod kiosk; and undisturbed sleep and lights-out in his cell between

 10:00 p.m. – 6:00 a.m. daily. (Id.) Plus, he asks that Defendants change his security

 classification from Level 8 to Level 7. (Id.) Plaintiff argues that this relief “is absolutely



                                                    20
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 21 of 26                        PageID 326




 necessary to prevent a wholesale campaign of retaliation” and that “[t]hese dangers are too

 imminent and too likely to occur for the relief requested to wait until a hearing in this matter.” 7

 (Id. at PageID 147.)

        The moving party has the burden of proving that the circumstances “clearly demand” a

 temporary restraining order or preliminary injunction. Overstreet v. Lexington-Fayette Urban

 Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). In determining whether to issue a temporary

 restraining order or preliminary injunction, a district court must consider these four factors: “(1)

 whether the claimant has demonstrated a strong likelihood of success on the merits, (2) whether

 the claimant will suffer irreparable injury in the absence of a stay, (3) whether granting the stay

 will cause substantial harm to others, and (4) whether the public interest is best served by

 granting the stay.” Workman v. Bredesen, 486 F.3d 896, 905 (6th Cir. 2007); see also Ne. Ohio

 Coal. for the Homeless v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006) (same).

        In fact, “[a] preliminary injunction is an extraordinary remedy which should be granted

 only if the movant carries his or her burden of proving that the circumstances clearly demand

 it.” Overstreet, 305 F.3d at 573; see also Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000)

 (finding that “the proof required for the plaintiff to obtain a preliminary injunction is much more

 stringent than the proof required to survive a summary judgment motion”).

        All factors weigh against granting injunctive relief in this case. Plaintiff’s TRO Motion

 repeats the same claims that are in his complaint and amended complaint. And as this order

 explained in detail above, Plaintiff fails to demonstrate a strong likelihood of success on the


 7
   Plaintiff’s original complaint made similar allegations. (ECF No. 1 at PageID 21) (referring to
 the “ongoing nature” of the alleged constitutional violations, and claiming that, “without federal
 court intervention these violations will continue and future harms will be inflicted”). But
 Plaintiff’s amended complaint removed his injunctive relief claims, and he asserted them
 separately in his TRO Motion. (See ECF No. 22 at PageID 227.)

                                                  21
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 22 of 26                        PageID 327




 merits for any of those claims. Because “the likelihood of success on the merits often will be the

 determinative factor” as to temporary injunctive relief, this factor weighs heavily against

 Plaintiff. See Liberty Coins, LLC v. Goodman, 748 F.3d 682, 689 (6th Cir. 2014) (quoting

 Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012)).

        Also the hallmark of injunctive relief is the likelihood of irreparable harm. Patio

 Enclosures, Inc. v. Herbst, 39 F. App’x 964, 967 (6th Cir. 2002) (finding that “[t]he

 demonstration of some irreparable injury is a sine qua non for issuance of an injunction”). But

 Plaintiff’s claims do not allege an urgent unconstitutional physical harm or long-term injury.

 Thus, he has not shown a likelihood of irreparable harm. What is more, Plaintiff does not

 address whether the preliminary injunction would harm others or whether the public interest is

 best served by granting his motion.

        With all this in mind, the Court finds that the factors weigh against granting Plaintiff’s

 motion for injunctive relief. Plaintiff has not shown that the “circumstances clearly demand” a

 preliminary injunction here. See Overstreet, 305 F.3d at 573. The Court thus DENIES

 Plaintiff’s TRO Motion.

 IX.    Motion to Compel Discovery

        Plaintiff also moves for discovery. (ECF No. 4.) He seeks audio and video footage from

 the Jail’s security cameras, along with the Jail’s “arrest, detention, and release data required to

 calculate” (1) “the average length of confinement of pretrial detainees over the last 5 years,” (2)

 “the amount of outside recreation offered to said inmates” and (3) “the cell size in . . .

 [a]dmin[istrative] seg[regation].” (Id. at PageID 102–03.)

        But Plaintiff must serve discovery requests according to the Federal Rules of Civil

 Procedure, and not by court order. See, e.g., Fed. R. Civ. P. 34 (“A party may serve on any other



                                                  22
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 23 of 26                         PageID 328




 party a request . . . to produce . . . any designated documents or electronically stored

 information”). And to serve discovery requests, he must state a claim for relief that survives the

 Court’s screening. If Plaintiff states a plausible claim for a relief, Plaintiff’s claims will move

 beyond screening and he can seek discovery from Defendants. See Davis v. Prison Health

 Servs., 679 F.3d 433, 440 (6th Cir. 2012) (finding plaintiff that stated a plausible claim for relief

 “deserves a shot at additional factual development, which is what discovery is designed to give

 him.”) (quoting Fabian v. Fulmer Helmets, Inc., 628 F.3d 278, 281 (6th Cir. 2010)). But at this

 time, the Court finds that he does not state a claim for relief, and his claims will not move past

 screening. So discovery is premature. 8

        The Court therefore DENIES Plaintiff’s motion for discovery.

 X.     Plaintiff’s Eight Motions

        Plaintiff also filed the following motions in this case (“the Eight Motions”):

        (1) a motion seeking to remove Officer Robinson and Officer Smith as defendants
        and to modify his damages calculations (ECF No. 15 at PageID 184–85);

        (2) a motion to “submit specified pleadings pursuant to [his] § 1985 claims” (ECF
        No. 23);

        (3) another motion to “further enunciate the specified pleading requirements
        needed to properly plead [his] § 1985(2) and (3) claims” (ECF No. 25 at PageID
        270–72);

        (4) a motion to remove Sergeant Woods as a defendant in this case (ECF No. 27
        at PageID 279);

        (5) a motion to (a) “extend the complaint’s 1st Amendment claims to Defendants
        Chief Hubbard, Sergeant Richardson, Sergeant Cleaves, and Officer Dance”; (b)
        add to his grievances claims; (3) remove Sergeant Harris as a Defendant; and (4)
        update Plaintiff’s damages demand (ECF No. 28 at PageID 281–84);


 8
  There is also nothing in the record suggesting that Plaintiff served any discovery requests on
 any Defendant. So if Plaintiff seeks to compel discovery, there is no discovery response that the
 Court can compel from any Defendants at this time.

                                                   23
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 24 of 26                                PageID 329




           (6) a motion to (a) add that Defendants retaliated against him because he filed
           grievances; (b) clarify his First and Fourteenth Amendment retaliation claims (c)
           remove Sergeant Bennett as a Defendant; (d) add “the disciplinary panel
           members” as Defendants; and (e) amend his damages claims (ECF No. 29 at
           PageID 288–92);

           (7) a motion to (a) add as Defendants Sergeant Porter, Officer Bass, and the three
           other members of the disciplinary panel; (b) address § 1985’s “similarly situated
           persons” requirement; and (c) update Plaintiff’s damages demand (ECF No. 30 at
           PageID 294–97);

           (8) another motion to update his damages claims (ECF No. 31 at PageID 299).

           Because the Court dismisses Plaintiff’s amended complaint for failure to state a claim,

 the Court DENIES his Eight Motions (ECF Nos. 15, 23, 25, 27, 28, 29, 30 & 31) as moot.

           For the same reason, if Plaintiff intended for one or more of his Eleven Notices to amend

 his claims, his damages, or the named Defendants to this lawsuit, the Court DENIES the Eleven

 Notices (ECF Nos. 7, 8, 13, 14, 16, 17, 18, 20, 21, 24, and 26) as moot. 9

                                  AMENDMENT UNDER THE PLRA

           The Sixth Circuit has held that a district court may allow a prisoner to amend his

 complaint to avoid dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir.

 2013). In fact, the Sixth Circuit prefers “liberality” in allowing amendment at the screening

 stage under the PLRA. Lucas v. Chalk, 785 F. App’x 288, 292 (6th Cir. 2019). And the Court

 has also stated “[i]f it is at all possible that the party . . . can . . . state a claim for relief, the court

 should dismiss with leave to amend.” Id. (quoting Brown, 415 F. App’x at 614).

            Here, the Court finds that Plaintiff should have the opportunity to amend his complaint.

     And so it GRANTS Plaintiff leave to amend. Plaintiff must file any amendment to his claims

     on the proper form within thirty (30) days of this order. The Court reminds Plaintiff that an



 9
  If he wishes, Plaintiff may amend his complaint and resubmit the portions of his Eight Motions
 and Eleven Notices, under the strict guidelines the Court addresses below.
                                                       24
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 25 of 26                        PageID 330




  amended complaint supersedes the original complaint and must be complete in itself without

  reference to the prior pleadings. Plaintiff must sign the amended complaint, and the text of the

  amended complaint must allege enough facts to support each claim without reference to any

  extraneous document. Any exhibits must be identified by number in the text of the amended

  complaint and must be attached to the complaint.

        What is more, all claims alleged in an amended complaint must arise from the facts

  alleged in the original complaint. Each claim for relief must be stated in a separate count and

  must identify each Defendant sued in that count. If Plaintiff wishes to add any of the people or

  claims that he described in his Eight Motions (ECF Nos. 15, 23, 25, 27, 28, 29, 30 & 31) or

  Eleven Notices (ECF Nos. 7, 8, 13, 14, 16, 17, 18, 20, 21, 24, & 26), he must include each

  person and/or claim in his amended pleading.

        The Court further reminds Plaintiff that it cannot create or recharacterize his claims for

 him. See Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

 affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

 litigants” because “[n]ot only would that duty be overly burdensome, it would transform

 the courts from neutral arbiters of disputes into advocates for a particular party”). What is more,

 “federal district court judges have no obligation to act as counsel or paralegal to pro se litigants.”

 Pliler v. Ford, 542 U.S. 225, 226 (2004). And yet, that is effectively what Plaintiff’s Eleven

 Notices and Eight Motions call upon this Court to do.

        His many filings contain confusing lists of defendants, damages, factual allegations, and

 legal claims—which are often internally inconsistent or contradictory. And this Court has no

 duty to piece together Plaintiff’s filings to determine precisely what he is trying to claim, against

 whom, and for what relief. Under the Federal Rules of Civil Procedure, a complaint must



                                                  25
Case 2:20-cv-02438-TLP-tmp Document 34 Filed 02/18/21 Page 26 of 26                       PageID 331




 contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

 Fed. R. Civ. P. 8(a). And Plaintiff’s countless filings clearly have not done so here.

        To this end, the Court advises Plaintiff that the Court grants him only one opportunity to

 amend his claims at this time. Plaintiff should include his amended claims in a document titled

 “Second Amended Complaint” and file them in one document. And he must do so within thirty

 (30) days of the entry of this order. The Court may dismiss any notices, motions, attachments,

 “additions,” or “omnibus pleadings” that Plaintiff files beyond his one all-inclusive “Second

 Amended Complaint.”

        If Plaintiff fails to amend his complaint, the Court will assess a strike under 28 U.S.C.

 § 1915(g) and enter judgment for Defendants.

                                          CONCLUSION

        For all the reasons explained above, the Court DISMISSES the amended complaint

 WITHOUT PREJUDICE for failure to state a claim on which relief can be granted, under 28

 U.S.C. § 1915(e)(2)(B)(ii) and 1915A(b)(1). (See ECF No. 22.) But the Court GRANTS

 Plaintiff leave to amend.

        The Court also DENIES Plaintiff’s requests for declaratory relief (ECF Nos. 1 at PageID

 21–22; 22 at PageID 251) as moot because the Court is dismissing his claims. The Court further

 DENIES Plaintiff’s motion to compel discovery (ECF No. 4), motion for appointment of

 counsel (ECF No. 5), and motion for a temporary restraining order (ECF No. 11). Also, the

 Court DENIES Plaintiff’s Eight Motions (ECF Nos. 15, 23, 25, 27, 28, 29, 30 & 31) and Eleven

 Notices (ECF Nos. 7, 8, 13, 14, 16, 17, 18, 20, 21, 24 & 26) as moot.

         SO ORDERED, this 18th day of February, 2021.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE
                                                  26
